DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Broad language used in claims should not be the model for writing an abstract that clearly discusses the invention.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Applying constant braking force during shifting events for a vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular claim 1 from which claim 3 depends requires that the braking force remain constant until the vehicle stops (lines 17-19).  Claim 3 is requiring the braking force to change as the vehicle speed approaches zero (stop).  This is in contradiction to the independent claim which causes indefiniteness as to what is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshii (U.S. Pat. No. 6,126,251).
Regarding claim 1, Yoshii discloses a vehicle running control device provided with an accelerating- decelerating operation element that a driver operates when the driver inputs an acceleration-deceleration request to a vehicle inclusive of a driving request and a braking request, and has an operation range inclusive of a driving range and a braking range (fig. 1 and abstract), the vehicle running control device comprising a processor including: 
an information receiving section receiving information on a current running direction in which the vehicle is currently running, information on a shift range switch request (col. 4, lines 60-67) for switching a driving direction of the vehicle between frontward driving and rearward driving, and information on a braking-driving force applied to the vehicle (col. 4, lines 50-60); 
a determining section determining whether the vehicle is in a switch-back state based on the current running direction of the vehicle and the target driving direction of the vehicle in accordance with the information on the shift range switch request (col. 4, lines 64-67); and 
a running control section performing running control of the vehicle running by applying a braking-driving force to the vehicle, wherein the running control section keeps the braking-driving force applied to the vehicle at a first braking-driving force that is applied to the vehicle when the shift range switch request is accepted, until the vehicle stops, if a braking-driving request value for an operation of the accelerating-decelerating operation element is in the braking range when the determining section determines that the vehicle is in the switch-back state (col. 8, lines 40-60 discloses how shifting is performed and col. 4, line 67 discloses that reverse is a shift that can occur).
Regarding claim 2 which depends from claim 1, Yoshii discloses wherein the running control section keeps applying to the vehicle the braking-driving force not lower than the first braking-driving force applied to the vehicle when the shift range switch request is accepted (col. 8, lines 55-60), until the vehicle stops, 
if the braking-driving request value for the operation of the braking-driving operation element is in the braking range when the determining section determines that the vehicle is in the switch-back state, and performs running control of the vehicle, based on the first braking-driving force if a second braking-driving force that is in accordance with the braking-driving request value which the information receiving section receives is lower than the first braking-driving force that is applied to the vehicle when the shift range switch request is accepted (the first force is the regenerative braking force applied when no braking depression of the pedal is present) and 
based on the second braking-driving force if the second driving force is higher than the first braking-driving force (col. 6, lines 19-30 discloses adjusting the speed to match the braking force requested from the pedal).
Regarding claim 3 which depends from claim 1, Yoshii discloses wherein the information receiving section further receives information on a vehicle speed of the vehicle, and the running control section gradually decreases the braking-driving force being applied to the vehicle that is the first braking-driving force applied to the vehicle when the shift range switch request is accepted, during a period from when a vehicle speed received by the information receiving section becomes lower than a predetermined threshold vehicle speed value to when the vehicle speed becomes zero (as per 112 rejection above this limitation is not understood.  Keeping the braking constant is addressed above.).
Regarding claim 4 which depends from claim 1, Yoshii discloses wherein the running control section replaces with a regenerative braking force a friction braking force that is applied to the vehicle as the braking-driving force that the running control section applies to the vehicle (shown in fig. 7) and is equivalent to the braking-driving force in accordance with the braking-driving request value for the operation of the accelerating-decelerating operation element if the braking-driving request value for the operation of the accelerating-decelerating operation element increases into the driving range, while the braking-driving force applied to the vehicle is kept at the first braking-driving force applied to the vehicle when the shift range switch request is accepted.
Regarding claim 5 which depends from claim 4, Yoshii discloses wherein the running control section replaces with a friction braking force the regenerative braking force that has once replaced the friction braking force and is equivalent to a difference between the braking-driving force being applied to the vehicle and the regenerative braking force in accordance with the braking-driving request value for the operation of the accelerating-decelerating operation element, when the braking- driving request value for the operation of the accelerating-decelerating operation element decreases back into the braking range after increasing from the braking range into the driving range (shown in fig. 7 and 9).
Regarding claim 6 which depends from claim 1, Yoshii discloses wherein the running control section prohibits the braking-driving force applied to the vehicle from being kept at the first braking-driving force if the braking-driving request value for the operation of the accelerating-decelerating operation element is out of the braking range when the determining section determines that the vehicle is in the switch-back state (shown in fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747